                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


 PLANNED PARENTHOOD CENTER FOR
 CHOICE, et al.,

        Plaintiffs,

        v.                                                       No. 1:20-cv-00323-LY

 GREG ABBOTT, in his official capacity as
 Governor of Texas, et al.,

        Defendants.


                  MOTION FOR TEMPORARY RESTRAINING ORDER
                     AND/OR PRELIMINARY INJUNCTION AND
                      MEMORANDUM OF LAW IN SUPPORT

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Planned Parenthood Center for

Choice (“PP Houston”), Planned Parenthood of Greater Texas Surgical Health Services (“PPGT

Surgical Health Services”), Planned Parenthood South Texas Surgical Center (“PPST Surgical

Center”), Whole Woman’s Health, Whole Woman’s Health Alliance, Southwestern Women’s

Surgery Center (“Southwestern”), Brookside Women’s Medical Center PA d/b/a Brookside

Women’s Health Center and Austin Women’s Health Center (“Austin Women’s”), and Dr. Robin

Wallace, M.D. move for a temporary restraining order, followed by a preliminary injunction, to

enjoin Defendants’ efforts to immediately ban most abortion procedures during the COVID-19

pandemic through their application of Governor Greg Abbott’s March 22, 2020, Executive Order

GA 09, “Relating to hospital capacity during the COVID-19 disaster” and the Texas Medical
Board’s (“TMB”) emergency amendment to 22 Tex. Admin. Code § 187.57 (“Emergency Rule”),

which imposes the same requirements as Executive Order GA 09. 1

       As the American College of Obstetricians and Gynecologists (“ACOG”) has recognized,

abortion care is essential care because it cannot be delayed without risking the health and safety

of the patient. 2 Accordingly, Plaintiffs’ provision of this care is entirely consistent with the

Governor’s Executive Order, which bars all “surgeries and procedures” in Texas that are “not

immediately medically necessary” during the coronavirus disease 2019 (COVID-19) outbreak

(“Executive Order”) (attached as Ex. B to Compl. for Injunctive & Declaratory Relief, ECF No. 1

(“Compl.”)).

        However, on March 23, 2020, Texas Attorney General Ken Paxton issued a news release

singling out abortion providers, suggesting that continuing to provide most abortions (other than

those performed in an immediate medical emergency) would violate the Executive Order, and

noting that “[t]hose who violate the governor’s order will be met with the full force of the law.”

Ken Paxton, Attorney Gen. of Tex., Health Care Professionals and Facilities, Including Abortion

Providers, Must Immediately Stop All Medically Unnecessary Surgeries and Procedures to




       1
         On March 24, 2020, the TMB adopted an emergency rule to enforce the Executive Order.
Under preexisting law, the TMB can temporarily suspend or restrict a physician’s license if the
physician’s “continuation in practice would constitute a continuing threat to the public welfare.”
22 TAC § 187.57(b). The Emergency Rule expands this basis for discipline to include
“performance of a non-urgent elective surgery or procedure.” 22 Tex. Admin. Code §187.57
(emergency regulation adopted Mar. 23, 2020), available at https://tinyurl.com/v4pz99u (attached
as Ex. C to Compl.). Because the Emergency Rule contains the same requirement to postpone
surgeries and procedures that are not immediately necessary, see id., Plaintiffs discuss the
Emergency Rule together with the Executive Order above and throughout.
       2
         ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar.
18,    2020),    https://www.acog.org/news/news-releases/2020/03/joint-statement-on-abortion-
access-during-the-covid-19-outbreak.

                                                2
Preserve Resources to Fight COVID-19 Pandemic (Mar. 23, 2020) (attached as Ex. A to Compl.). 3

By stating that the Executive Order applies to “any type of abortion,” the Attorney General’s news

release suggests the Attorney General interprets the Executive Order as limiting even the provision

of medication abortion, which involves only taking medications by mouth and is not “surgery” or

a “procedure” that falls within the terms of the Executive Order. See id (emphasis added).

       During the COVID-19 outbreak, Plaintiffs—like all healthcare providers—have an

important role to play in serving their communities, including by preserving much-needed medical

resources that are in short supply during the pandemic and taking steps to reduce the transmission

and spread of COVID-19, while continuing to provide essential healthcare services. They are doing

their part by stopping all non-essential procedures that require health care staff to use personal

protective equipment (“PPE”), such as sterile and non-sterile gloves and masks, and by reducing

as much as possible the use of PPE during procedural abortions and other essential medical

procedures that they intend to continue to provide in keeping with the terms and purpose of the

Executive Order.

       Given the Attorney General’s aggressive threats of criminal liability, however, Plaintiffs

have been forced to cancel numerous medication abortion and procedural abortion appointments

this week and will be forced to cancel hundreds of future appointments, throwing abortion access

in the state into disarray. The State’s actions violate nearly five decades of Supreme Court

precedent that categorically prohibits states from banning abortion before viability, and they are,

therefore, unconstitutional. 4 Absent an order from this Court, Plaintiffs’ patients will be denied



       3
             Available     at     https://www.texasattorneygeneral.gov/news/releases/health-care-
professionals-and-facilities-including-abortion-providers-must-immediately-stop-all.
       4
          At minimum, even if the Executive Order does not apply to medication abortion, on the
Attorney General’s interpretation it bans abortions after the ten-week cutoff for medication
abortion.

                                                3
their right to access safe and legal previability abortion in Texas and be forced to carry pregnancies

to term against their will amidst a health system overburdened by responding to COVID-19.

Accordingly, Plaintiffs seek to restrain and preliminarily enjoin Defendants, their officers, agents,

servants, employees, and attorneys, and any persons in active concert or participation with them

from enforcing or complying with the Attorney General’s interpretation of the Executive Order to

prohibit abortion procedures.

                                    STATEMENT OF FACTS

A.     The Governor’s Executive Order

       In March 2020, the United States declared a state of emergency and the State of Texas

declared a state of disaster related to the COVID-19 pandemic. See Executive Order at 2;

Proclamation by the Governor of the State of Texas (Mar. 13, 2020) 5; Proclamation No. 9994, 85

Fed. Reg. 15,337, 2020 WL 1272563 (Mar. 13, 2020). The virus has reached every state in the

country, with nearly 1,000 confirmed cases in Texas and twelve deaths at the time of this filing. 6

Federal and state officials and medical professionals expect a surge of infections that will test the

limits of a health care system already facing a shortage of PPE, 7 particularly N95 masks. 8




       5
           Available at https://gov.texas.gov/uploads/files/press/DISASTER_covid19_disaster_
proclamation_IMAGE_03-13-2020.pdf.
         6
           Ctrs. for Disease Control & Prevention, Cases in U.S. (last updated Mar. 25, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html; Tex. Dep’t of State
Health Servs., Texas Case Counts: COVID-19 (last updated Mar. 25, 2020),
https://txdshs.maps.arcgis.com/apps/opsdashboard/index.html#/ed483ecd702b4298ab01e8b9cafc
8b83.
         7
           Ctrs. for Disease Control & Prevention, Interim Guidance for Healthcare Facilities:
Preparing for Community Transmission of COVID-19 in the United States (last updated Feb. 29,
2020), https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/guidance-hcf.html.
         8
           Andrew Jacobs, Matt Richtel & Mike Baker, ‘At War With No Ammo’: Doctors Say
Shortage      of     Protective  Gear    Is    Dire,    N.Y.     Times,   Mar.    19,     2020,
https://www.nytimes.com/2020/03/19/health/coronavirus-masks-shortage.html.

                                                  4
       In light of this new reality, on March 22, 2020, Governor Greg Abbott issued an executive

order barring “all surgeries and procedures that are not immediately medically necessary,”

effective immediately. Executive Order at 3. 9 By way of justification, the Executive Order states

that “a shortage of hospital capacity or personal protective equipment would hinder efforts to cope

with the COVID-19 disaster” and “hospital capacity and personal protective equipment are being

depleted by surgeries and procedures that are not medically necessary” Id. at 2. Although the

Executive Order does not define “personal protective equipment,” Plaintiffs understand that term

to refer, for example, to N95 masks, surgical masks, non-sterile and sterile gloves, disposable

protective eyewear, disposable gowns, hair covers, and shoe covers, which are commonly used in

surgical procedures, including—for some types of PPE—procedural abortions. Decl. of Polin C.

Barraza in Supp. of Pls.’ Mot. for TRO & Prelim. Inj. (“Barraza Decl.”) ¶ 7, attached hereto as Ex.

1; Decl. of Alicia Dewitt-Dick in Supp. of Pls.’ Mot. for TRO & Prelim. Inj. (“Dewitt-Dick Decl.”)

¶¶ 6, 19, attached hereto as Ex. 2; Decl. of Andrea Ferrigno in Supp. of Pls.’ Mot. for TRO &

Prelim. Inj. (“Ferrigno Decl.”) ¶¶ 10, 21, attached hereto as Ex. 3; Decl. of Amy Hagstrom-Miller

in Supp. of Pls.’ Mot. for TRO & Prelim. Inj. (“Hagstrom-Miller Decl.”) ¶¶ 13, 22, attached hereto

as Ex. 4; Decl. of Jessica Klier in Supp. of Pls.’ Mot. for TRO & Prelim. Inj. (“Klier Decl.”) ¶¶ 6,

11, attached hereto as Ex. 5; Decl. of Ken Lambrecht in Supp. of Pls.’ Mot. for TRO & Prelim.

Inj. (“Lambrecht Decl.”) ¶¶ 7, 12, attached hereto as Ex. 6; Decl. of Ann Schutt-Aine, M.D. in

Supp. of Pls.’ Mot. for TRO & Prelim. Inj. (“Schutt-Aine Decl.”) ¶¶ 8, 25, attached hereto as Ex.




       9
         The Executive Order cites as its authority section 418.012, which allows the Governor to
issue Executive Orders with the “force and effect of law,” and section 418.061(a), which permits
the Governor to “suspend the provisions of any regulatory statute prescribing the procedures for
conduct of state business or the orders or rules of a state agency if strict compliance with the
provisions, orders, or rules would in any way prevent, hinder, or delay necessary action in coping
with a disaster.” Executive Order at 2 (citing Tex. Gov’t Code §§ 418.012, 418.016(a)).


                                                 5
7; Decl. of Pl. Robin Wallace, M.D. in Supp. of Pls.’ Mot. for TRO & Prelim. Inj. (“Wallace

Decl.”) ¶¶ 7, 12, attached hereto as Ex. 8.

        In full, the Executive Order describes the care covered by the Executive Order as
        all surgeries and procedures that are not immediately medically necessary to correct
        a serious medical condition of, or to preserve the life of, a patient who without
        immediate performance of the surgery or procedure would be at risk for serious
        adverse medical consequences or death, as determined by the patient’s physician.

Executive Order at 3. The Executive Order does not define “serious medical condition” or “serious

adverse medical consequences.” It further states that procedures that “would not deplete the . . .

personal protective equipment needed to cope with the COVID-19 disaster” are exempt from the

order. Id.

        The Executive Order remains in effect until 11:59 PM on April 21, 2020, at the earliest, or

until Governor Abbott rescinds or modifies it. Id. Federal officials and medical professionals

expect the pandemic to last for a year or eighteen months. 10 The current shortage of PPE is

expected to continue for the next three or four months. 11 Failure to comply with the Executive

Order is a criminal offense punishable by a fine of up to $1,000, confinement in jail for up to 180

days, or both fine and confinement. Executive Order at 3 (citing Tex. Gov’t Code § 418.173).

These criminal penalties may in turn trigger administrative enforcement by the Texas Health and

Human Services Commission, the Texas Medical Board, and the Texas Board of Nursing, which

are authorized to pursue disciplinary action against licensees who violate criminal laws. 12




        10
          Denise Grady, Not His First Epidemic: Dr. Anthony Fauci Sticks to the Facts, N.Y.
Times, Mar. 8, 2020, https://www.nytimes.com/2020/03/08/health/fauci-coronavirus.html.
       11
          Ctrs. for Disease Control & Prevention, Healthcare Supply of Personal Protective
Equipment, (last updated Mar. 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/
healthcare-supply-ppe.html; see also, 22 Tex. Admin. Code § 187.57 (TMB emergency regulation
does not expire until July 20, 2020).
       12
          25 Tex. Admin. Code §§ 139.32(b)(6), 135.24(a)(1)(F); 22 Tex. Admin. Code
§ 185.17(11); Tex. Occ. Code Ann. §§ 164.051(a)(2)(B), (a)(6); 301.452(b)(3), (B)(10).


                                                 6
B.      Abortion in Texas

        Individuals seek abortion for a multitude of personal and often complex reasons. By way

of example, some patients have abortions because they conclude that it is not the right time to

become a parent or have additional children, they desire to pursue their education or career, or they

lack the necessary financial resources or a sufficient level of partner or familial support or stability.

Ferrigno Decl. ¶ 32; Hagstrom-Miller Decl. ¶ 30; Schutt-Aine Decl. ¶ 20. Other patients seek

abortions because continuing with the pregnancy could pose a greater risk to their health. Schutt-

Aine Decl. ¶ 20.

        There are two main methods of abortion: medication abortion and procedural abortion.

Schutt-Aine Decl. ¶ 12. Both methods are equally effective in terminating a pregnancy. Schutt-

Aine Decl. ¶ 12. Medication abortion involves the patient ingesting a combination of two pills:

mifepristone and misoprostol. Schutt-Aine Decl. ¶ 13. The patient takes the mifepristone in the

health center and then, typically twenty-four to forty-eight hours later, takes the misoprostol at a

location of their choosing, most often at their home, after which they expel the contents of the

pregnancy in a manner similar to a miscarriage. Schutt-Aine Decl. ¶ 13. Although medication

abortion is safe and effective through eleven weeks as measured from the first day of a pregnant

person’s last menstrual period (“LMP”), Texas law restricts this method to the first ten weeks

LMP. 13 Plaintiffs provide medication abortion to that ten-week limit.

        Despite sometimes being referred to as “surgical abortion,” procedural abortion is not what

is commonly understood to be “surgery”; it involves no incision, no need for general anesthesia,

and no requirement of a sterile field. Schutt-Aine Decl. ¶ 16. In the procedural abortion known as


        13
          Texas Health and Safety Code section 171.063 restricts the first drug to the limit on the
federally approved label, which is ten weeks. See U.S. Food & Drug Admin., Mifeprex
(mifepristone) Information (last updated Feb. 5, 2018), https://www.fda.gov/drugs/postmarket-
drug-safety-information-patients-and-providers/mifeprex-mifepristone-information.


                                                   7
aspiration, the clinician uses gentle suction from a narrow, flexible tube to empty the contents of

the patient’s uterus. Schutt-Aine Decl. ¶ 16. Before inserting the tube through the patient’s cervix

and into the uterus, the clinician may dilate the cervix using medication and/or small, expandable

rods. Beginning around fifteen weeks LMP, clinicians generally must use instruments to complete

the procedure, a technique called dilation and evacuation (“D&E”). Later in the second trimester,

the clinician may begin cervical dilation the day before the procedure itself. Schutt-Aine Decl.

¶ 16. For some patients, medication abortion is contraindicated or there are other factors that would

necessitate a procedural abortion, such as when the patient has an allergy to the medications or

other medical conditions that make procedural abortion relatively safer. Schutt-Aine Decl. ¶ 17.

Plaintiffs provide procedural abortion in both the first and second trimester. Texas law prohibits

abortion care except in narrow circumstances at or after twenty-two weeks LMP. See Tex. Health

& Safety Code § 171.044. 14

       Neither method of abortion requires extensive PPE. In fact, for medication abortion,

providing patients with the medication does not require the use of any PPE. Barraza Decl. ¶ 7;

Dewitt-Dick Decl. ¶ 19; Ferrigno Decl. ¶ 10; Hagstrom-Miller Decl. ¶ 13; Lambrecht Decl. ¶ 12;

Klier Decl. ¶ 11; Schutt-Aine Decl. ¶ 25; Wallace Decl. ¶ 12. For procedural abortion, providers

use PPE such as gloves, a surgical mask, disposable protective eyewear, disposable or washable

gowns, hair covers, and shoe covers. Barraza Decl. ¶ 7; Dewitt-Dick Decl. ¶ 19; Ferrigno Decl.

¶¶ 10, 12; Hagstrom-Miller Decl. ¶¶ 13, 15; Klier Decl. ¶ 11; Lambrecht Decl. ¶ 12; Schutt-Aine




       14
          This provision prohibits abortion when “the probable post-fertilization age of the unborn
child is 20 or more weeks.” Tex. Health & Safety Code § 171.044. “Post-fertilization age” means
“the age of the unborn child as calculated from the fusion of a human spermatozoon with a human
ovum,” id. § 171.042, which occurs approximately two weeks after the first day of a patient’s last
menstrual period. Thus, twenty weeks post-fertilization is twenty-two weeks LMP.


                                                 8
Decl. ¶ 25; Wallace Decl. ¶ 12. 15 Most Plaintiffs do not have N95 masks, and those that do have

only a small supply that they rarely, if ever, use. (Out of all of Plaintiffs’ facilities and physicians,

only one physician has used an N95 mask since the beginning of the COVID-19 pandemic and

that physician has been reusing the same single mask as an extra precaution during all patient

interactions.) Barraza Decl. ¶ 8; Ferrigno Decl. ¶ 13; Hagstrom-Miller Decl. ¶ 16; Klier Decl. ¶ 6;

Lambrecht Decl. ¶ 12; Schutt-Aine Decl. ¶ 27. Plaintiffs could further conserve PPE during the

pandemic were Defendants willing to waive medically unnecessary abortion restrictions such as

mandated extra in-person visits prior to the abortion, the unnecessary gestational age limit for

medication abortion, ultrasound requirements, and in-person follow-up requirements. 16

        Patients generally seek abortion as soon as they are able, but many face logistical obstacles

that can delay access to abortion care. Decl. of Kamyon Conner in Supp. of Pls.’ Mot. for TRO &

Prelim. Inj. (“Conner Decl.”) ¶ 5, attached hereto as Ex. 9; Dewitt-Dick Decl. ¶ 22; Schutt-Aine

Decl. ¶ 23. Patients will need to schedule an appointment, gather the resources to pay for the

abortion and related costs, Conner Decl. ¶ 5; Dewitt-Dick Decl. ¶ 22; Schutt-Aine Decl. ¶ 23, and



        15
            Gloves are typically needed for any transvaginal ultrasound or laboratory exam, but are
not required for transabdominal ultrasounds. Per CDC guidance, Plaintiffs also provide patients
for whom there is a concern for COVID-19 or other upper respiratory disease with a mask. Ctrs.
for Disease Control & Prevention, Frequently Asked Questions about Personal Protective
Equipment (Mar. 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirator-use-faq.
html.
         16
            Temporarily lifting these restrictions to minimize unnecessary in-person visits would be
consistent with Defendants’ general response to the pandemic. 28 Tex. Admin. Code § 35.1
(emergency regulation adopted Mar. 17, 2020) (suspending regulations related to telemedicine);
Tex. Med. Bd., Texas Medical Board (TMB) Frequently Asked Questions (FAQs) Regarding
Telemedicine During Texas Disaster Declaration for COVID-19 Pandemic (Mar. 19, 2020),
http://www.tmb.state.tx.us/idl/A2936385-466D-15D1-0F9E-F486D0491A27 (same); Executive
Order at 3 (suspending certain hospital regulations); Office of the Tex. Governor, Governor Abbott
Takes Action to Expand Texas Hospital Capacity (Mar. 25, 2020), https://gov.texas.gov/
news/post/governor-abbott-takes-action-to-expand-texas-hospital-capacity (waiving certain
requirements for hospitals, free-standing emergency medical facilities, and end-stage renal
facilities).

                                                   9
arrange transportation to a clinic, time off of work, and possibly childcare during appointments,

often without any paid sick leave or other paid time off work. Conner Decl. ¶¶ 5, 11; Dewitt-Dick

Decl. ¶ 22; Ferrigno Decl. ¶ 33; Schutt-Aine Decl. ¶ 23. Delays result in higher financial and

emotional costs to the patient. Conner Decl. ¶¶ 5, 11; Dewitt-Dick Decl. ¶ 22; Ferrigno Decl. ¶ 34;

Hagstrom-Miller Decl. ¶ 33; Schutt-Aine Decl. ¶ 23; Wallace Decl. ¶ 16.

       Meanwhile, Texas legal restrictions on abortion, which are some of the harshest in the

country, impose burdens that weigh even more heavily during the current pandemic and that also

undermine Defendants’ stated goal of preserving PPE. For example, Texas law requires most

patients to make at least two in-person appointments for an abortion, even though most patients

could obtain care just as safely in one visit. 17 Texas law also mandates medically unnecessary

ultrasounds, 18 as well as in-person follow-up visits that could safely be provided through

telemedicine. 19 Texas law unnecessarily restricts medication abortion to ten weeks when it can

safely be provided through eleven weeks, thereby eliminating an evidence-based method to reduce

the need for abortion by procedure. 20 And minor patients, unless emancipated, must obtain either

written consent from a parent or a judicial bypass order before they can receive care. 21 During the

COVID-19 pandemic, patients must navigate these barriers against the backdrop of job insecurity,




       17
           Tex. Health & Safety Code § 171.012 (mandating that patients receive an ultrasound at
least twenty-four hours before an abortion procedure).
        18
           Id.
        19
           Tex. Health & Safety Code § 171.063(e), 25 Tex. Admin Code § 139.53(b)(4). Indeed,
to respond to the pandemic, the state has suspended restrictions on telemedicine generally, 28 Tex.
Admin. Code § 35.1 (emergency regulation adopted Mar. 17, 2020); Tex. Med. Bd., supra note
16, and could suspend the existing restrictions barring Plaintiffs from using telemedicine to
provide medication abortion and post-abortion follow-up care. Tex. Occ. Code § 111.005(c); Tex.
Health & Safety Code § 171.063(e), 25 Tex. Admin Code § 139.53(b)(4).
        20
           Tex. Health & Safety Code § 171.063(a)(2).
        21
           Tex. Family Code § 33.003.


                                                10
minimal public transit availability, and limited childcare assistance due to mandatory social-

distancing and shelter-in-place orders.

       The window during which a patient can obtain an abortion in Texas is limited. Pregnancy

is generally forty weeks in duration, and Texas prohibits abortion except in narrow circumstances

after twenty-two weeks LMP. Ferrigno Decl. ¶ 35; Hagstrom-Miller Decl. ¶ 34; Schutt-Aine Decl.

¶ 21; Wallace Decl. ¶ 10. Although abortion is a very safe medical procedure, the health risks

associated with it increase with gestational age. Dewitt-Dick Decl. ¶ 22; Ferrigno Decl. ¶ 36;

Hagstrom-Miller Decl. ¶ 35; Schutt-Aine Decl. ¶ 22. As ACOG and other well-respected medical

professional organizations have observed, specifically in relation to the COVID-19 pandemic,

abortion “is an essential component of comprehensive health care” and “a time-sensitive service

for which a delay of several weeks, or in some cases days, may increase the risks [to patients] or

potentially make it completely inaccessible.” 22

       Indeed, while much is unknown about COVID-19, including whether it can complicate

pregnancy, some pregnant people may be exposed to additional health risks from the disease.

ACOG has warned that “pregnant women are known to be at greater risk of severe morbidity and

mortality from other respiratory infections such as influenza and SARS-CoV. As such, pregnant

women should be considered an at-risk population for COVID-19.” 23

       The COVID-19 pandemic has exacerbated existing burdens on patients seeking abortion

care. It has limited public transit availability, caused layoffs and other work disruptions, shuttered




       22
          ACOG et al., supra note 2.
       23
          ACOG, Practice Advisory - Novel Coronavirus 2019 (COVID-19) (last updated Mar. 13,
2020),       https://www.acog.org/clinical/clinical-guidance/practice-advisory/articles/2020/03/
novel-coronavirus-2019; see also Ctrs. for Disease Control & Prevention, Information for
Healthcare Providers: COVID-19 and Pregnant Women (last updated Mar. 16, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/pregnant-women-faq.html.


                                                   11
schools and childcare facilities, and otherwise limited patients’ options for transportation and

childcare support during a time of recommended social-distancing and shelter-in-place orders. 24

Indeed, jobless claims are soaring due to the virus. 25 Conner Decl. ¶¶ 8, 11; Dewitt-Dick Decl.

¶ 23; Ferrigno Decl. ¶ 33; Hagstrom-Miller Decl. ¶ 32; Schutt-Aine Decl. ¶ 24.

C.     Plaintiffs’ Implementation of the Executive Order

       Plaintiffs are committed to doing their part and following the Governor’s Executive Order

in an effort to “flatten the curve,” protect patients and staff, and minimize the use of PPE. Even

before the order, Plaintiffs had taken numerous steps in this direction by, for example, limiting the

number of individuals present for any procedure who would require PPE. Barraza Decl. ¶ 11;

Dewitt-Dick Decl. ¶¶ 9, 11; Klier Decl. ¶ 13; Lambrecht Decl. ¶ 15; Schutt-Aine Decl. ¶ 30;

Wallace Decl. ¶ 13.

       Plaintiffs immediately prepared to comply with the Executive Order, for example adopting

policies identifying the numerous relevant factors to determine whether a procedure would be


       24
            Tex. Exec. Order No. GA-08 (Mar. 19, 2020) (closing Texas schools and discouraging
Texans from participating in non-essential activities); Jacqulyn Powell, Will Child Care Centers
Shut       Down     During     COVID-19       Outbreak?,       KXAN      (Mar.     23,    2020),
https://www.kxan.com/news/education/will-child-care-centers-shut-down-during-covid-19-
outbreak/ (saying that 2,400 child care operations in the state have reported closures); Metro.
Transit Authority of Harris Cty., METRO Response to Coronavirus (COVID-19),
https://www.ridemetro.org/Pages/Coronavirus.aspx (last visited Mar. 24, 2020) (noting a “sharp
ridership decline,” reducing frequency of bus services, and reducing customer seating in Harris
County); see also White House, The President’s Coronavirus Guidelines for America (Mar. 16,
2020), https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-guidance
_8.5x11_315PM.pdf; Rebecca Shabad, Fauci Predicts Americans Will Likely Need to Stay Home
for at Least Several More Weeks, NBC News (Mar. 20, 2020) https://www.nbcnews.com/politics/
donald-trump/fauci-predicts-americans-will-likely-need-stay-home-least-several-n1164701.
         25
            See Matt Largey, COVID-19 Is Costing People Their Jobs. Here’s How to Apply for
Unemployment in Texas, KUT 90.5, Mar. 19, 2020, https://www.kut.org/post/covid-19-costing-
people-their-jobs-heres-how-apply-unemployment-texas (Texas unemployment claims between
March 15 and March 18 were eleven times higher than for the same period in 2019); Tex.
Workforce Comm’n, TWC Extends Call Center Hours (Mar. 23, 2020),
https://twc.texas.gov/news/twc-extends-call-center-hours (Texas Workforce Commission
reporting that they have received “an unprecedented call volume as a result of COVID-19”).


                                                 12
permissible under the Order. Barraza Decl. ¶ 3; Ferrigno Decl. ¶ 22; Hagstrom-Miller Decl. ¶ 23;

Klier Decl. ¶ 17; Lambrecht Decl. ¶ 8; Schutt-Aine Decl. ¶ 9. They did so while continuing to

make every effort to conserve PPE and to reduce the possibility of spread and transmission of

COVID-19. Barraza Decl. ¶¶ 11–13; Dewitt-Dick Decl. ¶¶ 10–13; Ferrigno Decl. ¶¶ 15–19;

Hagstrom-Miller Decl. ¶¶ 18–20; Klier Decl. ¶¶ 13–16; Lambrecht Decl. ¶¶ 15–16; Schutt-Aine

Decl. ¶¶ 30–31; Wallace Decl. ¶ 13.

       Consistent with the Executive Order, Plaintiffs determined that abortion is a time-sensitive

service and an essential component of comprehensive care, for which a delay of thirty days or even

less increases the risks to patients, or makes abortion completely inaccessible, and that such delay

in accessing or inability to access an abortion exposes patients to risk of a serious adverse medical

consequence. In reaching this determination, Plaintiffs considered such facts and authorities as the

following:

   ● “The purpose and text of EO GA 09, namely: concern for ‘a shortage of hospital capacity
     or personal protective equipment’ that could ‘hinder efforts to cope with the COVID-19
     disaster.’”
   ● “The stated 30-day duration of the delay, taking into account the Ambulatory Surgery
     Center Association’s ‘COVID-19: Guidance for ASCs for Necessary Surgery,’ issued
     March 18, 2020, which states that consideration of whether delay of a surgery is
     appropriate must account for risk to the patient of delay, ‘including the expectation that a
     delay of 6–8 weeks or more may be required to emerge from an environment in which
     COVID-19 is less prevalent.’” 26
   ● “The fact that pregnancy has a duration of approximately forty weeks, as measured from
     the first day of a woman’s last menstrual period (LMP) and that most abortions are banned
     in Texas beginning at 20 weeks gestation [the equivalent of 22 weeks LMP]. Tex. Health
     & Safety Code § 171.044.”



       26
          See also Am. Surgical Ctr. Ass’n, COVID-19: Guidance for ASCs on Necessary
Surgeries (last updated Mar. 19, 2020), https://www.ascassociation.org/asca/resourcecenter/
latestnewsresourcecenter/covid-19/covid-19-guidance (quoting Am. Coll. of Surgeons, COVID-
19: Recommendations for Management of Elective Surgical Procedures (Mar. 13, 2020),
https://www.facs.org/about-acs/covid-19/information-for-surgeons/elective-surgery).

                                                 13
   ● “The fact that, while abortion is an extremely safe medical procedure, delay increases the
     risk to the health of the patient. See, e.g., Nat’l Acads. of Scis. Eng’g & Med., The Safety
     & Quality of Abortion Care in the United States 77–78, 162–63 (2018). Delay is of
     particular concern during the COVID-19 crisis, given guidance from the Centers for
     Disease Control (‘CDC’) and American College of Obstetricians and Gynecologists
     (‘ACOG’) that pregnant women may be at heightened risk of severe illness, morbidity, or
     mortality from viral respiratory infections such as COVID-19.” 27
   ● “The Joint Statement by the American College of Obstetricians and Gynecologists
     (‘ACOG’), the American Association of Gynecologic Laparoscopists, et al., on Elective
     Surgeries, 28 issued March 16, 2020, which states that ‘Obstetric and gynecologic
     procedures for which a delay will negatively affect patient health and safety should not be
     delayed. This includes gynecologic procedures and procedures related to pregnancy for
     which delay would harm patient health. Obstetrician–gynecologists and other health care
     practitioners should be aware of the unintended impact that policies responding to COVID-
     19 may have, including limiting access to time-sensitive obstetric and gynecological
     procedures.’”
   ● “The Joint Statement by the ACOG, the American Board of Obstetrics & Gynecology, et
     al., on Abortion Access During the COVID-19 Outbreak, 29 issued March 18, 2020, which
     states that to ‘the extent that hospital systems or ambulatory surgical facilities are
     categorizing procedures that can be delayed during the COVID-19 pandemic, abortion
     should not be categorized as such a procedure’ because it ‘is an essential component of
     comprehensive health care’ and ‘a time-sensitive service for which a delay of several
     weeks, or in some cases days, may increase the risks [to patients] or potentially make it
     completely inaccessible.’”
See, e.g., Ex. A to Barraza Decl. (PPST Surgical Center policy); Ferrigno Decl. ¶¶ 10–19;

Hagstrom-Miller Decl. ¶¶ 13–20; Ex. A to Lambrecht Decl. (PPGT Surgical Health Services

policy); Ex. B to Schutt-Aine Decl. (PP Houston policy); Klier Decl. ¶¶ 11–12; Dewitt-Dick Decl.

¶ 26; Wallace Decl. ¶¶ 11–14.




       27
          ACOG, Practice Advisory: Novel Coronavirus 2019 (COVID-19), supra note 23; Ctrs.
for Disease Control & Prevention, Information for Healthcare Providers: COVID-19 and
Pregnant Women, supra note 23.
       28
          Am. Ass’n of Gynecologic Laparoscopists et al., Joint Statement on Elective Surgery
During COVID-19 Pandemic (Mar. 16, 2020), https://www.aagl.org/news/joint-society-message-
on-covid-19/.
       29
          ACOG et al., supra note 2.


                                              14
D.     The Attorney General’s Threat to End Abortion Access and the Resulting Impact

       Late in the afternoon on March 23, 2020, Plaintiffs received word of the Texas Attorney

General’s press release suggesting that he believes continuing to provide any abortion care (other

than for an immediate medical emergency) would violate the Executive Order, and warning that

“[t]hose who violate the governor’s order will be met with the full force of the law.” Plaintiffs

sought clarification from the Attorney General’s office as to whether he was interpreting the

Executive Order to apply to medication abortion as well as procedural abortion. The office

provided no such clarification.

       If the Executive Order is enforced as interpreted by the Attorney General, it effectively

bans almost all abortions in Texas for the duration of the COVID-19 public health emergency.

Given the Attorney General’s enforcement threat and the serious criminal and other penalties

specified in the Executive Order and Emergency Rule, Plaintiffs, their physicians, and staff have

been forced to cancel scheduled appointments and to stop providing all abortion care (other than

for an immediate medical emergency) that entails the use of PPE. Barraza Decl. ¶ 15; Dewitt-Dick

Decl. ¶ 8; Ferrigno Decl. ¶ 28; Hagstrom-Miller Decl. ¶ 28; Klier Decl. ¶ 17; Lambrecht Decl.

¶ 18; Schutt-Aine Decl. ¶ 33; Wallace Decl. ¶ 15. Even if the Executive Order is understood

(consistent with its plain language) not to apply to medication abortion, which is provided through

medications by mouth and is not a “procedure,” it still operates as a previability ban for those

patients who would otherwise obtain a procedural abortion—that is, all those who are ten or more

weeks pregnant and those with earlier pregnancies for whom medication abortion is not

appropriate.

       Under either interpretation, the Executive Order will deprive Plaintiffs’ patients of the

freedom to make a very personal decision in consultation with their families and doctors, which is

all the weightier given the increased health risks to pregnant persons during the COVID-19


                                                15
pandemic. Lambrecht Decl. ¶ 18; Schutt-Aine Decl. ¶¶ 10, 36. It will harm patients’ physical,

emotional, and financial wellbeing and the wellbeing of their families. Conner Decl. ¶ 9; Dewitt-

Dick Decl. ¶ 28; Ferrigno Decl. ¶ 34; Hagstrom-Miller Decl. ¶ 33; Lambrecht Decl. ¶ 18; Schutt-

Aine Decl. ¶ 36; Wallace Decl. ¶ 16. Without access to Plaintiffs’ services, patient care will be

delayed, and in some cases, denied altogether. Barraza Decl. ¶ 15; Conner Decl. ¶¶ 9–11; Dewitt-

Dick Decl. ¶ 8; Ferrigno Decl. ¶¶ 26–29, 34–35; Hagstrom-Miller Decl. ¶¶ 27–29, 33–34; Klier

Decl. ¶¶ 17–18; Lambrecht Decl. ¶¶ 18–20; Schutt-Aine Decl. ¶¶ 33–39; Wallace Decl. ¶ 15. As

a result, these patients will be forced to carry pregnancies to term, resulting in a deprivation of

their fundamental right to determine when and whether to have a child or to add to their existing

families, as well as in greater health and other risks to them and their children. Conner Decl. ¶ 11;

Ferrigno Decl. ¶ 34; Hagstrom-Miller Decl. ¶ 33; Schutte-Aine Decl. ¶ 38; Wallace Decl. ¶ 16.

Finally, by targeting abortion, the Executive Order is likely to increase the need for other

pregnancy-related healthcare and attendant medical facilities, personnel, and PPE. Schutt-Aine

Decl. ¶¶ 35–36.

                                           ARGUMENT

       Plaintiffs seek a temporary restraining order, and thereafter, a preliminary injunction, to

prevent the Attorney General’s enforcement threats and the Executive Order from inflicting harm

on Plaintiffs’ patients who are unable to access abortion in Texas under the Executive Order as

interpreted by the Attorney General. In ruling on such a motion, the Court considers four factors,

all of which weigh heavily in Plaintiffs’ favor: (1) a substantial likelihood of success on the merits;

(2) a substantial threat of irreparable injury; (3) that the injury to Plaintiffs outweighs any harm

the injunction might cause Defendants; and (4) granting the injunction will not disserve the public

interest. See, e.g., Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014)

(“Jackson I”); Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011).


                                                  16
        As discussed below, Plaintiffs are entitled to injunctive relief because they are likely to

succeed on the merits of their claims. The Attorney General’s interpretation of the Executive Order

as banning almost all abortions directly contravenes decades of binding Supreme Court precedent

holding that a state may not ban abortion before viability. Moreover, injunctive relief will prevent

severe and irreparable harm to Plaintiffs’ patients; is consistent with the balance of hardships; and

serves the public interest. Accordingly, this Court should grant injunctive relief.

I.      PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR SUBSTANTIVE
        DUE PROCESS CLAIM.

        Plaintiffs are certain to succeed on the merits of their claim that the Attorney General’s

interpretation of the Executive Order violates Plaintiffs’ patients’ liberty rights under the

Fourteenth Amendment by banning abortion before viability. Nearly five decades ago, the

Supreme Court struck down as unconstitutional a state criminal abortion statute proscribing all

abortions except those performed to save the life of the pregnant person. Roe v. Wade, 410 U.S.

113, 166 (1973). Specifically, the Supreme Court held that the Due Process Clause of the

Fourteenth Amendment to the U.S. Constitution protects a woman’s right to choose abortion, id.

at 153–54, and prior to viability, a state has no interest sufficient to justify a ban on abortion, id.

at 163–65. Rather, a state may proscribe abortion only after viability, and even then it must allow

abortion where necessary to preserve the life or health of the patient. Id. at 163–64.

        The Supreme Court has repeatedly adhered to this core holding. For example, more than

twenty-five years ago, in Planned Parenthood of Southeastern Pennsylvania v. Casey, the Court

reaffirmed Roe’s “central principle” that “[b]efore viability, the State’s interests are not strong

enough to support a prohibition of abortion.” 505 U.S. 833, 846, 871 (1992); id. at 871 (asserting

that any state interest is “insufficient to justify a ban on abortions prior to viability even when it is

subject to certain exceptions”). Although a plurality in Casey announced an “undue burden”



                                                   17
standard, under which “a provision of law [restricting previability abortion] is invalid[] if its

purpose or effect is to place a substantial obstacle in the path of a woman seeking an abortion,”

505 U.S. at 878 (plurality opinion), it emphasized:

       Our adoption of the undue burden analysis does not disturb the central holding of
       Roe v. Wade, and we reaffirm that holding. Regardless of whether exceptions are
       made for particular circumstances, a State may not prohibit any woman from
       making the ultimate decision to terminate her pregnancy before viability.

Id. at 879; see also id. at 846 (“Roe’s essential holding . . . is a recognition of the right of the

woman to choose to have an abortion before viability.”). Roe’s central principle has been

repeatedly reaffirmed by the Court, including as recently as 2016. Whole Woman’s Health v.

Hellerstedt, 136 S. Ct. 2292 (2016).

       Unsurprisingly, attempts to ban abortion prior to viability have been uniformly rejected by

courts across the country and by the Fifth Circuit as recently as last month. See, e.g., Jackson

Women’s Health Org. v. Dobbs, 951 F.3d 246, 248 (5th Cir. 2020) (per curiam) (“Jackson III”)

(ban on abortions starting at six weeks); Jackson Women’s Health Org. v. Dobbs, 945 F.3d 265,

268–69 (5th Cir. 2019) (“Jackson II”) (ban on abortions starting at fifteen weeks); MKB Mgmt.

Corp. v. Stenehjem, 795 F.3d 768, 772–73 (8th Cir. 2015) (ban on abortions after six weeks), cert.

denied, 136 S. Ct. 981 (2016); Edwards v. Beck, 786 F.3d 1113, 1117–19 (8th Cir. 2015) (ban on

abortions after twelve weeks), cert. denied, 136 S. Ct. 895 (2016); Isaacson v. Horne, 716 F.3d

1213, 1217, 1231 (9th Cir. 2013) (ban on abortions starting at twenty weeks), cert. denied, 134 S.

Ct. 905 (2014); Jane L. v. Bangerter, 102 F.3d 1112, 1117–18 (10th Cir. 1996) (ban on abortions

starting at twenty weeks), cert. denied, 520 U.S. 1274 (1997); Sojourner T. v. Edwards, 974 F.2d

27, 29, 31 (5th Cir. 1992) (ban on all abortions), cert. denied, 507 U.S. 972 (1993); Guam Soc’y

of Obstetricians & Gynecologists v. Ada, 962 F.2d 1366, 1368–69, 1371–72 (9th Cir. 1992) (ban

on all abortions), cert. denied, 506 U.S. 1011 (1992); Bryant v. Woodall, 363 F. Supp. 3d 611,


                                                18
630–32 (M.D.N.C. 2019) (ban on abortions starting at twenty weeks), appeal docketed, No. 19-

1685 (4th Cir. June 26, 2019); EMW Women’s Surgical Ctr., P.S.C. v. Beshear, No. 3:19-CV-178-

DJH, 2019 WL 1233575, at *1 (W.D. Ky. Mar. 15, 2019) (ban on abortions after six weeks).

       In 2019, several states passed a number of bans on abortion—and in each place where a

ban restricted access to abortion, every single court blocked the ban from taking effect. See, e.g.,

Robinson v. Marshall, 415 F. Supp. 3d 1053, 1059 (M.D. Ala. 2019) (ban on nearly all abortions);

SisterSong Women of Color Reprod. Justice Collective v. Kemp, 410 F. Supp. 3d 1327, 1350 (N.D.

Ga. 2019) (ban on abortions after six weeks); Reprod. Health Servs. of Planned Parenthood of St.

Louis Region, Inc. v. Parson, 389 F. Supp. 3d 631, 640 (W.D. Mo. 2019), as modified, 408 F.

Supp. 3d 1049, 1053 (W.D. Mo. 2019) (ban on abortions after various weeks), appeal docketed,

Nos. 19-2882, 19-3134 (8th Cir. Oct. 3, 2019); Little Rock Family Planning Servs. v. Rutledge,

397 F. Supp. 3d 1213, 1324 (E.D. Ark. 2019) (ban on abortions after eighteen weeks), appeal

docketed, No. 19-2690 (8th Cir. Aug. 9, 2019); Jackson Women’s Health Org. v. Dobbs, 379 F.

Supp. 3d 549, 252 (S.D. Miss. 2019), aff’d, 951 F.3d 246, 248 (5th Cir. 2020) (ban on abortions

after six weeks); Order Granting Stipulated Preliminary Injunction as to State Defendants, Planned

Parenthood Ass’n of Utah v. Miner, No. 2:19-cv-00238 (D. Utah Apr. 18, 2019), ECF No. 34 (ban

on abortions after eighteen weeks).

       The Fifth Circuit has consistently applied controlling precedent holding that states may not

enact measures that ban all or nearly all previability abortions, including twice in just the last six

months. See Jackson III, 951 F.3d at 248 (holding that previability abortion bans are

“unconstitutional under Supreme Court precedent without resort to the undue burden balancing

test,” and striking down a ban on abortions as early as six weeks with exceptions); Jackson II, 945

F.3d at 268 (holding “[s]tates may regulate abortion procedures prior to viability so long as they




                                                 19
do not impose an undue burden on the woman’s right, but they may not ban abortions,” and striking

down ban on previability abortions at fifteen weeks with exceptions); Jackson I, 760 F.3d at 459

(preliminarily enjoining abortion restriction that would shut down the only remaining clinic in the

state and force patients to travel to a neighboring state as an unconstitutional undue burden); see

also Okpalobi v. Foster, 190 F.3d 337, 357 (5th Cir. 1999) (“A measure that has the effect of

forcing all or a substantial portion of a state’s abortion providers to stop offering such procedures

creates a substantial obstacle to a woman’s right to have a pre-viability abortion, thus constituting

an undue burden under Casey.”), vacated on reh’g en banc on other grounds, 244 F.3d 405 (5th

Cir. 2001); Sojourner T., 974 F.2d at 29, 31 (striking down ban on all abortions with exceptions).

       It is beyond dispute that the Attorney General’s interpretation of the Executive Order has

the effect of banning all abortions (other than those performed in an immediate medical

emergency) in Texas starting at ten weeks LMP, and even earlier among patients for whom

medication abortion is not appropriate. Cf. Jackson II, 945 F.3d at 271 (holding that challenged

law was a previability ban on abortion and not a regulation on abortion because it “peg[ged] the

availability of abortions to a specific gestational age that undisputedly prevents the abortions of

some non-viable fetuses”). But the Attorney General’s statement goes even further and appears to

threaten enforcement against medication abortion in many instances as well, which has forced

Plaintiffs to cancel hundreds of scheduled abortion appointments. In any event, whether or not the

ban extends to medication abortion, it remains a ban on previability abortions, which contravenes

decades of Supreme Court precedent, including Roe.

       Because the Executive Order operates as a ban on previability abortion, this Court need not

look further; however, even if the Court were to apply the undue-burden test from Casey, Plaintiffs

would certainly succeed on the merits. “A finding of an undue burden is a shorthand for the




                                                 20
conclusion that a state regulation has the purpose or effect of placing a substantial obstacle in the

path of a woman seeking an abortion of a nonviable fetus.” Casey, 505 U.S. at 877. A restriction

that, “while furthering [a] valid state interest, has the effect of placing a substantial obstacle in the

path of a woman’s choice cannot be considered a permissible means of serving its legitimate ends.”

Whole Woman’s Health, 136 S. Ct. at 2309 (alteration in original) (quoting Casey, 505 U.S. at

877). As the Supreme Court has held, “Casey requires courts to consider the burdens a law imposes

on abortion access together with the benefits those laws confer.” Id. at 2298.

        Here, in terms of the burdens, the Attorney General’s current enforcement threat operates

as a ban, whether for all abortions or for all abortions after ten weeks. 30 The Executive Order is in

effect for at least thirty days, and in fact could remain in effect for months, which would push

many abortion patients past the legal limit for an abortion in Texas. Moreover, even if some

patients affected by the order are able to obtain an abortion if the order is lifted sooner than

anticipated, they will still suffer increased risks to their health by the delay in access to abortion

care. Ferrigno Decl. ¶¶ 34, 36; Hagstrom-Miller Decl. ¶¶ 33, 35; Klier Decl. ¶ 18; Schutt-Aine

Decl. ¶ 39. Thus, the Executive Order overwhelmingly harms individuals seeking an abortion.

        These harms vastly outweigh any potential benefits from the Executive Order as interpreted

by the Attorney General. The State asserts two interests—neither of which is furthered by the

Attorney General’s interpretation. On its face, the Executive Order is intended to preserve hospital

capacity and PPE. Plaintiffs share those interests, but a blanket abortion ban does not serve either

one and, in fact, as so interpreted the Executive Order is more likely to aggravate than alleviate

the public health crisis arising from the pandemic. As to the first interest, legal abortion is safe,



        30
           Even on the narrower construction, the Executive Order would not only ban abortion
after ten weeks but also harm patients presenting before ten weeks for whom procedural abortion
is medically indicated or the only appropriate option.

                                                   21
and complications associated with abortion—including those requiring hospital care—are

exceedingly rare. Whole Woman’s Health, 136 S. Ct. at 2311–2312, 2315. Nearly all abortions in

Texas are provided in outpatient facilities, such as Plaintiffs’ abortion facilities and ambulatory

surgical centers, not hospitals. 31 Thus, Plaintiffs’ provision of abortion would not deplete hospital

capacity.

       Regarding the second interest stated in the Executive Order—to preserve PPE—even in

the absence of the Attorney General’s threat to ban procedural abortion, Plaintiffs have already

taken steps to preserve PPE, including by, for example, limiting the number of individuals allowed

into the facility and during a procedural abortion and postponing other in-person, non-essential

visits that may require PPE. Plaintiffs are exploring additional measures to preserve PPE, such as

washable masks and gowns. Moreover, Plaintiffs either do not use N95 masks or do so only rarely,

and this is the PPE that appears to be in shortest supply in battling the COVID-19 pandemic in

Texas and around the country. 32 As such, banning abortions does little to nothing to prevent the



       31
           Tex. Health & Human Servs., Induced Terminations of Pregnancy, 2017 Selected
Characteristics of Induced Terminations of Pregnancy (2018), https://hhs.texas.gov/about-hhs/
records-statistics/data-statistics/itop-statistics (in 2017, 99.8% of abortions among Texas residents
in Texas were provided in abortion facilities or ambulatory surgical centers).
        32
           See, e.g., Ariana Eunjung Cha et al., Hospital Workers Battling Coronavirus Turn to
Bandannas, Sports Goggles and Homemade Face Shields Amid Shortages, Wash. Post (Mar. 19,
2020), https://www.washingtonpost.com/health/2020/03/19/hospital-workers-battling-coronaviru
s-turn-bandanas-sports-goggles-homemade-face-shields-amid-shortages/ (“Darrell Pile, CEO of
the Southeast Texas Regional Advisory Council, which is responsible for distributing resources to
local health providers from the Strategic National Stockpile, said the amount it had received so far
is ‘horribly inadequate to meet existing demand.’”); Mike Marut, ‘We Are in a War’: Austin
Doctors Running Out of Protective Equipment to Treat Coronavirus Patients, KVUE (Mar. 20,
2020), https://www.kvue.com/article/news/health/coronavirus/coronavirus-doctors-masks-austin-
protective-equipment-goggles/269-a803b7ac-1ab0-4a6a-bfb8-af8b08d72028; Scott Friedman,
Running Low on Supplies, Firefighters, Paramedics Scramble to Find Ways to Protect Themselves
Against COVID-19, NBCDFW (Mar. 24, 2020), https://www.nbcdfw.com/news/coronavirus/as-
north-texas-first-responders-tear-through-protective-masks-firefighter-says-unprecedented-is-a-
good-word-to-be-using-right-now/2337271/; Amelia Nierenberg, Where Are All the Masks?, N.Y.
Times (Mar. 22, 2020), https://www.nytimes.com/article/face-masks-coronavirus.html (“Many


                                                 22
“deplet[ion]” of the personal protective equipment needed “to cope with the COVID-19 disaster.”

Executive Order at 2.

       Even before the Executive Order, Plaintiffs had taken steps to preserve PPE by minimizing

the number of encounters a patient needs for care, Barraza Decl. ¶¶ 11–12; Wallace Decl. ¶ 13,

but Texas law restricts this flexibility. Plaintiffs could make further progress in preserving PPE,

as well as reducing overall contagion risks during the pandemic, were Defendants willing to

consider temporarily waiving medically unnecessary abortion restrictions that limit their ability to

adapt to this crisis—such as Texas’s requirement that patients make an extra trip to the health

center and receive an ultrasound before returning for an abortion. 33

       Indeed, far from being necessary to address the COVID-19 crisis, an interpretation of the

Executive Order that broadly prohibits abortion could well exacerbate the COVID-19 crisis,

including by forcing patients to attempt to travel to other states to try to access abortion care, and

potentially using public transportation, even though public health experts have advised the public

to minimize activities outside the home. Conner Decl. ¶ 11; Hagstrom-Miller Decl. ¶ 32; Klier

Decl. ¶ 18; Schutt-Aine Decl. ¶¶ 37–38. Moreover, the Executive Order may delay access for

patients experiencing health problems because providers are uncertain as to whether these

problems meet the Executive Order’s emergency exception, which could endanger those patients




doctors said they were being given just one mask, to use indefinitely. Between patients, they spray
it down with a disinfectant or wipe it off, hoping for the best.”); Associated Press, US Struggles to
Fill Requests for Protective Gear, N.Y. Times (Mar. 18, 2020), https://www.nytimes.com/
aponline/2020/03/18/business/ap-us-virus-outbreak-supplies.html (CDC sending masks from
strategic stockpile that have exceeded their shelf life “due to the potential urgent demand caused
by the COVID-19 public health emergency”).
        33
           As the Executive Order states, it is within the Governor’s power to suspend regulatory
requirements that “in any way prevent, hinder, or delay necessary action in coping with a disaster.”
Executive Order at 1 (quoting Tex. Gov’t Code § 418.016(a)).



                                                 23
and potentially require that they receive more invasive care (with attendant use of PPE) or even

hospital-based care. Schutt-Aine Decl. ¶ 36. Finally, delaying patients in accessing abortion

ultimately requires increased use of PPE. Even if the Executive Order is ultimately limited to thirty

days, this delay will push patients early in pregnancy now beyond the time for which they would

be legally eligible for medication abortion (PPE is not needed to hand a patient pills), instead

requiring one-day aspiration procedures. Ferrigno Decl. ¶ 35; Hagstrom-Miller Decl. ¶ 34; Schutt-

Aine Decl. ¶ 35; Wallace Decl. ¶ 15. For some patients, the delay will push them into two-day

D&E procedures, which necessarily require more PPE than a single visit or a medication abortion.

Ferrigno Decl. ¶ 35; Hagstrom-Miller Decl. ¶ 34; Klier Decl. ¶ 18; Schutt-Aine Decl. ¶¶ 35, 39.

          Even if banning or restricting abortion during the COVID-19 crisis would result in some

small, temporary preservation of PPE, the harm to patients from not being able to access abortion

for a month or more, if ever, is extreme and simply cannot be outweighed by any benefits of

Defendants’ application of the Executive Order. While Plaintiffs are mindful of the need for

everyone in Texas and around the country to do their utmost to mitigate the effects of COVID-19

on our health systems, the reality is that very little, if any, PPE would actually be conserved by

banning or restricting abortion. Most procedural abortions in Texas are single-day procedures,

where a patient encounters either one or two clinicians, who each wear, at most, a paper mask (not

an N95 respirator), two-to-three pairs of gloves, and a gown. Dewitt-Dick Decl. ¶ 16; Hagstrom-

Miller Decl. ¶ 13; Klier Decl. ¶ 11; Schutt-Aine Decl. ¶ 25. However, patients forced by

Defendants to wait until the middle of the second trimester or later might be forced to undergo a

two-day procedure, which would mean two consecutive trips to a health center; twice as much

contact with health care providers; and at least twice the amount of PPE used—for a total of three

visits.




                                                 24
       Patients who are prevented from obtaining abortions at all and thus who must seek prenatal

care—or those who must seek prenatal care during the months they must wait for the Executive

Order to expire—will also have to endure at least one (though often multiple) trips to heath care

facilities to meet with health care providers and obtain services that involve the use of PPE. Schutt-

Aine Decl. ¶ 26. Ultimately, then, pregnant patients will require care from health care providers

using PPE, whether the pregnancy is terminated or not. Moreover, the public health crisis caused

by the COVID-19 pandemic involves not only a shortage of PPE, but also a shortage of hospital

beds. Unlike labor and delivery, hospital beds are not utilized in providing outpatient abortion.

       The benefit of reducing the use of PPE in one segment of the healthcare system cannot

possibly outweigh the burdens here, where abortion care is time-sensitive, and where barring

abortion (but not any other essential surgery or procedure) would have only a minimal effect on

the availability of PPE and no effect on the PPE in shortest supply (the N95 mask). Plaintiffs

therefore have established that they are likely to succeed on the merits of their claim that the

Executive Order violates the substantive due process rights of their patients.

II.    PLAINTIFFS’ PATIENTS WILL SUFFER IRREPARABLE HARM IF THE BAN
       IS ENFORCED.

       Plaintiffs’ patients will suffer serious and irreparable harm in the absence of a temporary

restraining order and preliminary injunction. The Attorney General’s interpretation of the

Executive Order prevents Texans from exercising their fundamental constitutional right to

terminate a pregnancy. It is well established that, where a plaintiff establishes a constitutional

violation, no further showing of irreparable injury is necessary. See Elrod v. Burns, 427 U.S. 347,

373 (1976) (“The loss of [constitutional] freedoms . . . unquestionably constitutes irreparable

injury.”); Opulent Life Church v. City of Holly Springs, 697 F.3d 279, 295 (5th Cir. 2012) (“When

an alleged deprivation of a constitutional right is involved, most courts hold that no further



                                                 25
showing of irreparable injury is necessary.” (quoting 11A Charles Alan Wright, Arthur R. Miller

& Mary Kay Kane, Federal Practice and Procedure § 2948.1 (2d ed. 1995))); Deerfield Med. Ctr.

v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. Unit B Nov. 1981) (When “the

constitutional right of privacy is ‘either threatened or in fact being impaired,’ . . . this conclusion

mandates a finding of irreparable injury.” (quoting Elrod, 427 U.S. at 373)).

        In addition, as many medical professional organizations, including ACOG, have recently

concluded, abortion is “a time-sensitive service for which a delay of several weeks, or in some

cases days, may increase the risks [to patients] or potentially make it completely inaccessible.” 34

Indeed, for some patients, such a delay will deprive them of any access to abortion. Tex. Health &

Safety Code § 171.044 (prohibiting abortions after twenty-two weeks LMP). Forcing patients to

forgo abortion care and remain pregnant against their will inflicts serious physical, emotional, and

psychological consequences that alone constitute irreparable harm. See e.g., Elrod, 427 U.S. at

373–74; Planned Parenthood of Ariz., Inc. v. Humble, 753 F.3d 905, 911 (9th Cir. 2014); Planned

Parenthood of Wis., Inc. v. Van Hollen, 738 F.3d 786, 796 (7th Cir. 2013). Likewise, a delay in

obtaining abortion care causes irreparable harm by “result[ing] in the progression of a pregnancy

to a stage at which an abortion would be less safe, and eventually illegal.” Planned Parenthood of

Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809, 832 (7th Cir. 2018)

(alteration in original) (quoting Van Hollen, 738 F.3d at 796), petition for cert. filed, No. 18-1019

(Feb. 4, 2019). This “disruption or denial of . . . patients’ health care cannot be undone after a trial

on the merits.” Planned Parenthood of Kan. & Mid-Mo. v. Andersen, 882 F.3d 1205, 1236 (10th

Cir. 2018) (internal quotation marks omitted), cert. denied sub nom. Andersen v. Planned

Parenthood of Kan. & Mid-Mo., 139 S. Ct. 638 (Mem.) (2018).



        34
             ACOG et al., supra note 2.


                                                  26
III.   THE BALANCE OF HARMS AND PUBLIC INTEREST SUPPORT INJUNCTIVE
       RELIEF.

       Plaintiffs’ requested relief will “essentially continue[] the status quo,” tipping the balance

of equities toward Plaintiffs and serving the public interest. Jackson Women’s Health Org. v.

Currier, 940 F. Supp. 2d 416, 424 (S.D. Miss. 2013), aff’d, 760 F.3d 448 (5th Cir. 2014); United

States v. State of Texas, 508 F.2d 98, 101 (5th Cir. 1975). In addition, given the duration of the

Executive Order and the likelihood that it will be extended, it is likely that many of Plaintiffs’

patients will be forced to forgo an abortion entirely and carry an unwanted pregnancy to term. As

the Fifth Circuit has made clear, “the grant of an injunction will not disserve the public

interest . . . when an injunction is designed to avoid constitutional deprivations.” Jackson Women’s

Health Org., 940 F. Supp. 2d at 424; see also Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274,

280 (5th Cir. 1996). Moreover, as set forth more fully above, the benefits of a limited potential

reduction in the use of some PPE (and not the most limited PPE) by abortion providers is

outweighed by the harm of eliminating abortion access in the midst of a pandemic that increases

the risks of continuing an unwanted pregnancy, as well as the risks of traveling to other states in

search of time-sensitive medical care. Particularly where Plaintiffs are already taking steps—in

line with those required of other medical professionals who continue to provide essential health

care—to preserve PPE as much as possible, Dewitt-Dick Decl. ¶ 11; Klier Decl. ¶¶ 13–14; Schutt-

Aine Decl. ¶¶ 29–31; Wallace Decl. ¶ 13, injunctive relief here is supported by the balance of

harms and the public interest.

IV.     A BOND IS NOT NECESSARY IN THIS CASE.

       This Court should waive the Federal Rule of Civil Procedure 65(c) bond requirement. The

Fifth Circuit has long held “the [trial] court may elect to require no security at all.” Kaepa, Inc. v.

Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996); see also Planned Parenthood of Greater Tex.



                                                  27
Family Planning & Preventative Health Servs., Inc. v. Smith, 236 F. Supp. 39 974, 979 (W.D. Tex.

2017), overruled on other grounds, 913 F.3d 551 (5th Cir. 2019); City of Atlanta v. Metro Atlanta

Rapid Transit Auth., 636 F.2d 1084, 1094 (5th Cir. 1981) (waiving bond requirement where

plaintiffs engaged in public-interest litigation, “an area in which the courts have recognized an

exception to the Rule 65 security requirement”). This Court should use its discretion to waive the

bond requirement here, where the relief sought will result in no monetary loss to Defendant.

                                         CONCLUSION

       For these reasons, this Court should grant Plaintiffs’ motion for a temporary restraining

order and/or preliminary injunction to enjoin enforcement of the Executive Order and Emergency

Rule, as interpreted by Defendants, to prohibit abortions.


       Dated: March 25, 2020


                                                 Respectfully submitted,

                                                 /s/ Patrick J. O’Connell
                                                 Patrick J. O’Connell
                                                 Texas Bar No. 15179900
                                                 Law Offices of Patrick J. O’Connell PLLC
                                                 5926 Balcones Dr., Ste. 220
                                                 Austin, Texas 78731
                                                 (512) 852-5918
                                                 pat@pjofca.com

                                                 Attorney for all Plaintiffs

                                                 Julie Murray (pro hac vice pending)
                                                 Alice Clapman (pro hac vice pending)
                                                 Richard Muniz (pro hac vice pending)
                                                 Hannah Swanson (pro hac vice pending)
                                                 PLANNED PARENTHOOD FEDERATION
                                                 OF AMERICA
                                                 1110 Vermont Ave., NW Ste. 300
                                                 Washington, D.C. 20005
                                                 (202) 973-4800


                                                28
 julie.murray@ppfa.org
 alice.clapman@ppfa.org
 richard.muniz@ppfa.org
 hannah.swanson@ppfa.org

 Jennifer Sandman (pro hac vice pending)
 PLANNED PARENTHOOD FEDERATION
 OF AMERICA
 123 William Street
 New York, NY 10038
 (212) 541-7800
 jennifer.sandman@ppfa.org

 Attorneys for Plaintiffs Planned Parenthood
 Center for Choice, Planned Parenthood of
 Greater Texas Surgical Health Services, and
 Planned Parenthood South Texas Surgical
 Center

 Molly Duane (pro hac vice pending)
 Rabia Muqaddam (pro hac vice pending)
 Francesca Cocuzza (pro hac vice pending)
 CENTER FOR REPRODUCTIVE RIGHTS
 199 Water St., 22nd Floor
 New York, NY 10038
 (917) 637-3631
 mduane@reprorights.org
 rmuqaddam@reprorights.org
 fcocuzza@reprorights.org

 Attorney for Plaintiffs Southwestern Women’s
 Surgery Center and Brookside Women’s
 Medical Center PA d/b/a Brookside Women’s
 Health Center and Austin Women’s Health
 Center

 Stephanie Toti
 Rupali Sharma (pro hac vice pending)
 Sneha Shah (pro hac vice pending)
 LAWYERING PROJECT
 25 Broadway, Fl. 9
 New York, NY 10004
 (646) 490-1083
 stoti@lawyeringproject.org
 rsharma@lawyeringproject.org
 sshah@lawyeringproject.org



29
 Attorney for Plaintiffs Whole Woman’s
 Health and Whole Woman’s Health Alliance




30
                               CERTIFICATE OF SERVICE

       I certify that on this 25th day of March, 2020, I personally emailed a copy of the above

document to the following individuals:

       Adam.Biggs@oag.texas.gov

       Darren.McCarty@oag.texas.gov

       Christopher.Hilton@oag.texas.gov

                                                   /s/ Julie Murray
                                                   Julie Murray




                                              31
